DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 04/12/2022.  
Claims 1-20 are pending in the case.  
Claims 1, 8 and 15 are independent claims.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 8-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2009/0108140 A1, published 04/30/2009, hereinafter “Adams”) in view of Robbins et al. (US 2014/006943 A1, published 01/02/2014, hereinafter “Robbins”) and further in view of Srinivasan et al. (US 8,015,541 B1, issued 09/06/2011, hereinafter “Srinivasan”).

Independent Claims 1, 8 and 15:
	Adams teaches a system comprising: 
a memory [non-transitory computer-readable medium] storing instructions (Adams: claim 9, ¶ [0015].); and
a processor executing the instructions to perform a process [method] including (Adams: claim 9.):
receiving a user and/or system input at a graphical user interface (GUI) for a checklist of an electronic checklist system of one or more vehicle systems (Adams: Fig. 3, ¶ [0028]); 
displaying, in the GUI, a checklist GUI corresponding to the checklist of the electronic checklist system (Adams: Figs. 2 and 4, ¶ [0026], [0038]); 
performing a dynamic data process to display specific data in the checklist GUI for one more dynamic data (The system can perform a process for retrieving sensor data to automatically fill the automatic input fields, Adams: ¶ [0030].); and 
displaying one or more static data fields in the checklist GUI for the one or more static data to initiate performing a static data process for the one or more static data fields (The user can be presented with an input field for manually entering an action, Adams: ¶ [0026], [0030].  Examiner considers the actions that can be performed on the airplane to be a predefined set of actions (static).).
Adams does not appear to expressly teach a system, medium and method comprising:
determining whether the checklist includes one or more dynamic data references and/or one or more static data references; 
wherein the dynamic data process is a dynamic data reference process and is performed in response to determining the checklist includes the one or more dynamic data references;
wherein the static data process is a static data reference process and is performed in response to determining the checklist includes the one or more static data references.
However, Robbins teaches a system, medium and method comprising determining whether the checklist includes one or more data references in order to generate the checklist (The system can check a checklist template for data references that can be used to generate the checklist, Robbins: ¶ [0037].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Adams to comprise determining whether the checklist includes one or more data references in order to generate the checklist, as taught by Robbins.
One would have been motivated to make such a combination in order to provide an effective means for generating a checklist interface (Robbins: Fig. 2, ¶ [0037]).
Adams in view of Robbins does not appear to expressly teach a system, medium and method wherein:
the included data references comprises one or more dynamic data references and/or one or more static data references;
wherein the dynamic data process is a dynamic data reference process and is performed in response to determining the checklist includes the one or more dynamic data references;
wherein the static data process is a static data reference process and is performed in response to determining the checklist includes the one or more static data references.
However, Srinivasan teaches a system, medium and method wherein:
the included data references comprises one or more data references of a first type and/or one or more data references of a second type (The template can include tags that define the type of data to be inserted into the document, Srinivasan: column 29 lines 37-46.  Since there can be more than one tag, Examiner considers Srinivasan to suggest that there can be more than one type of data that is to be inserted into the document.);
the data process of the first type is a data reference process of the first type and is performed in response to determining the document includes the one or more data references of the first type (If the template includes a first type of data, a process is performed for retrieving said first type of data and inserting it into the document, Srinivasan: column 29 lines 46-61.);
the data process of the second type is a data reference process of the second type and is performed in response to determining the checklist includes the one or more data references of the second type (If the template includes a second type of data, a process is performed for retrieving said second type of data and inserting it into the document, Srinivasan: column 29 lines 46-61.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Adams in view of Robbins wherein:
the included data references comprises one or more data references of a first type and/or one or more data references of a second type;
the data process of the first type is a data reference process of the first type and is performed in response to determining the document includes the one or more data references of the first type;
the data process of the second type is a data reference process of the second type and is performed in response to determining the checklist includes the one or more data references of the second type, as taught by Srinivasan.
One would have been motivated to make such a combination in order to provide an effective means for retrieving and inserting data into the document (Srinivasan: column 29 lines 37-61.).
In implementing the tag feature of Srinivasan into the invention of Adams in view of Robbins, the document (as taught by Srinivasan) would correspond to a checklist since the document that is being generated by a template is a checklist in the invention of Adams in view of Robbins.
In combination Adams in view of Robbins and further in view of Srinivasan teaches a system, medium and method comprising:
determining whether the checklist includes one or more dynamic data references and/or one or more static data references (The system determines what data references are included in a checklist template in order to use that information to generate the checklist, Robbins: ¶ [0037].  The template can include tags (data references) that define the type of data to be inserted into the document (checklist when combined), Srinivasan: column 29 lines 37-46.  The system can insert two different types of data into the checklist, automatically generated data (dynamic data) and user selected actions (static data), Adams: Fig. 2, ¶ [0026], [0030].); 
in response to determining the checklist includes the one or more dynamic data references, performing a dynamic data reference process to display specific data in the checklist GUI for one more dynamic data references (If the template includes a first type of data, a process is performed for retrieving said first type of data and inserting it into the document, Srinivasan: column 29 lines 46-61.  The first type of data can be automatically generated data (dynamic data), Adams: Fig. 2, ¶ [0026], [0030].); and 
in response to determining the checklist includes the one or more static data references, displaying one or more static data fields in the checklist GUI for the one or more static data references to initiate performing a static data reference process for the one or more static data fields (If the template includes a second type of data, a process is performed for retrieving said second type of data and inserting it into the document, Srinivasan: column 29 lines 46-61.  The second type of data can be user selected action (static data), Adams: Fig. 2, ¶ [0026], [0030].).

Claims 2, 9 and 16:
	The rejection of claims 1, 8 and 15 are incorporated.  Adams in view of Robbins, further in view of Srinivasan further teaches a system, medium and method wherein the displaying the checklist GUI corresponding to the checklist of the electronic checklist system includes: 
obtaining checklist function(s) and checklist data structure(s) associated with the checklist from one or more function(s) and one or more data structure(s) of loadable database associated with the electronic checklist system, the checklist function(s) including a data reference function, the data reference function including program code to execute the dynamic data reference process and/or the static data reference process for each dynamic data reference and/or static data reference of the checklist (The checklist template comprises information corresponding to data and actions associated with generating the checklist, Robbins: ¶ [0037].  Examiner considers the implied structure that the data is stored in to be the data structures and the actions to be the functions.  The functions associated with generating the document comprises retrieving and inserting particular types of data based on the tags included in the template, Srinivasan: column 29 lines 37-61.  The system can insert two different types of data into the checklist, automatically generated data (dynamic data) and user generated data (static data), Adams: Fig. 2, ¶ [0026], [0030].  The checklist template can be stored in a database (loadable database), Robbins: Figs. 1 and 7, ¶ [0033], [0130].); and 
generating the checklist GUI based on the checklist function(s) and the checklist-data structure(s) (Robbins: ¶ [0037]; Srinivasan: column 29 lines 37-61; Adams: Fig. 2, ¶ [0026], [0030].); and 
generating the checklist GUI based on the checklist function(s) and checklist data structure(s) (Robbins: ¶ [0037]; Srinivasan: column 29 lines 37-61; Adams: Fig. 2, ¶ [0026], [0030].).

Claims 3, 10 and 17:
	The rejection of claims 2, 9 and 16 are incorporated.  Adams in view of Robbins, further in view of Srinivasan further teaches a system, medium and method wherein the determining whether the checklist includes the one or more dynamic data references and/or the one or more static data references includes, by the data reference function: 
determining whether a content of the checklist data structure(s) includes one or more data reference tags (The checklist can be created using a checklist template, Robbins: ¶ [0037].  The template determines whether or not the document comprises tags associated with a particular type of data, Srinivasan: column 29 lines 37-61.); 
in response to determining the content of the checklist data structure(s) includes the one or more data reference tags, for each data reference tag, determining a type of the data reference tag (The tag identifies a type of data to be inserted into the document, Srinivasan: column 29 lines 37-61.); 
in response to determining the type of each data reference tag, determining the checklist includes the one or more dynamic data references and/or the one or more static data references (Based on the type of data associated with the tag, the system can determine that the document includes either a first or second type of data, Srinivasan: column 29 lines 37-61.  The system can insert two different types of data into the checklist, automatically generated data (dynamic data) and user generated data (static data), Adams: Fig. 2, ¶ [0026], [0030].).

Claims 4, 11 and 18:
	The rejection of claims 3, 10 and 17 are incorporated.  Adams in view of Robbins, further in view of Srinivasan further teaches a system, medium and method wherein the data reference tags are elements of content for particular checklist tasks, and each data reference tag includes one or more display contents, a type, one or more pointers corresponding to the one or more display contents, and/or fetch data/linked function pointer (The tags identify types of data to be inserted in the document and the tags are also associated with values that can be used to locate corresponding data from a database, Srinivasan: column 29 lines 37-61.  The types of data correspond to elements of content for particular checklist tasks, Adams: Fig. 2, ¶ [0026], [0030].).

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams in view of Robbins, further in view of Srinivasan and further in view of Krasun et al. (US 2006/0155726 A1, published 07/13/2006, hereinafter “Krasun”).

Claims 5, 12 and 19:
	The rejection of claims 4, 11 and 18 are incorporated.  Adams in view of Robbins, further in view of Srinivasan teaches a method wherein values of the tag are indicators of specific system bits of information or links to specific locations for the specific system bits of information, the specific system bits of information including static references and real-time references (The tag can be associated with values that are used to retrieve data (system bits of information) from a database to insert into the document, Srinivasan: column 29 lines 37-61.  The inserted data can correspond to automatically inserted data (dynamic data) or user selected action, Adams: Fig. 2, ¶ [0026], [0030].  The checklist template can be stored in a database (loadable database), Robbins: Figs. 1 and 7, ¶ [0033], [0130]).
	Adams in view of Robbins and further in view of Srinivasan does not appear to expressly teach a method wherein the values of the tag correspond to one or more pointers (Krasun: ¶ [0030], [0032].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Adams in view of Robbins, further in view of Srinivasan wherein the values of the tag correspond to one or more pointers, as taught by Krasun.
	One would have been motivated to make such a combination in order to provide an effective means for retrieving data content associated with a tag (Krasun: ¶ [0030], [0032].).

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams in view of Robbins, further in view of Srinivasan, further in view of Microsoft, further in view of Krasun and further in view of Nanddeep Nachan (“SharePoint Framework – Fetching Data in React”, available 11/30/2018, hereinafter “Nachan”).

Note: a copy of Nachan has been filed with the IDS filed on 04/12/2022.

Claims 6 and 13:
	The rejection of claim 5 and 12 are incorporated.  Adams in view of Robbins, further in view of Srinivasan and further in view of Krasun further teaches a method and system wherein, for each dynamic data reference, to perform the dynamic data reference process, the process further includes:
obtaining a pointer from a data reference tag (Krasun: ¶ [0030], [0032].);
obtaining particular data based on the pointer (Krasun: ¶ [0030], [0032].);
displaying the particular data in accordance with a display content (Krasun: ¶ [0030], [0032]; Srinivasan: column 29 lines 37-61; Adams: Fig. 2, ¶ [0026], [0030].).
Adams in view of Robbins, further in view of Srinivasan and further in view of Krasun does not appear to expressly teach a method and system wherein, the dynamic data reference process further includes:
obtaining fetch data from a data reference tag ();
determining whether the fetch data indicates at launch or a rate;
in response to determining the fetch data does not indicate at launch, end the dynamic data reference process; and
in response to determining the fetch data indicates a rate, obtaining the particular data every set period of time in accordance with the rate.
However, Nachan teaches a method and system wherein, the dynamic data reference process further includes (A dynamic data retrieval process is performed: Nachan: page 1.):
obtaining fetch data from a data reference tag (Nachan: page 3 “componentDidMount” section.);
determining whether the fetch data indicates at launch or a rate (The fetch data is collected after initial render (at launch) and can include an interval (rate) to retrieve the data in a periodic basis or the fetch data doesn’t include the interval (rate) and therefore the data is only fetched once, Nachan: page 3 “componentDidMount” section.);
in response to determining the fetch data does not indicate at launch, end the dynamic data reference process (Nachan: page 3 “componentDidMount” section.); and
in response to determining the fetch data indicates a rate, obtaining the particular data every set period of time in accordance with the rate (Nachan: page 3 “componentDidMount” section.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and system of Adams in view of Robbins, further in view of Srinivasan and further in view of Krasun wherein, the dynamic data reference process further includes:
obtaining fetch data from a data reference tag ();
determining whether the fetch data indicates at launch or a rate;
in response to determining the fetch data does not indicate at launch, end the dynamic data reference process; and
in response to determining the fetch data indicates a rate, obtaining the particular data every set period of time in accordance with the rate, as taught by Nachan.
One would have been motivated to make such a combination in order to provide an effective means for fetching the content for the automatically retrieved data (dynamic data) (Nachan: page 3 “componentDidMount” section.).  

Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams in view of Robbins, further in view of Srinivasan, further in view of Krasun and further in view of Microsoft (“How to Create a Simple Combo Box”, available 05/31/2018, hereinafter “Microsoft”).

Note: a copy of Microsoft has been filed with the IDS filed on 04/12/2022.

Claims 7, 14 and 20:
	The rejection of claims 5, 12 and 19 is incorporated.  Adams in view of Robbins, further in view of Srinivasan and further in view of Krasun further teaches a medium wherein to perform the static data reference process for the one or more static data fields, the method further includes, for each static data reference tag (The checklist can be created using a checklist template, Robbins: ¶ [0037].  The template determines whether or not the document comprises tags associated with a particular type of data, Srinivasan: column 29 lines 37-61.  The tag identifies a type of data to be inserted into the document, Srinivasan: column 29 lines 37-61.  Based on the type of data associated with the tag, the system can determine that the document includes either a first or second type of data, Srinivasan: column 29 lines 37-61.  The system can insert two different types of data into the checklist, automatically generated data (dynamic data) and user generated data (static data), Adams: Fig. 2, ¶ [0026], [0030].):
waiting for a user input/system input selecting the static data field (The user can populate the input field with a value by selecting the static data field, Adams: ¶ [0026], [0030].);
in response to user input(s), populating the static data field with a value (The user can populate the input field with a value, Adams: ¶ [0026], [0030].); and
invoking an associated function based on a function pointer (In the example of field 42e the user can input a value associated with a particular action (e.g. deploy flaps), Adams: Fig. 2, ¶ [0026].  An action associated with the value inputted by the user is then invoked, Adams: ¶ [0031].  Although it is not explicitly taught, Examiner takes Official Notice that it is well-known, routine and conventional to one of ordinary skill in the art to invoke a function using a function pointer.  One would have been motivated to use this well-known feature in order to effectively invoke the designated function.).
Adams in view of Robbins, further in view of Srinivasan and further in view of Krasun does not appear to expressly teach a medium comprises:
in response to a user input/system input selecting a static data field, launching a view based on a reference pointer of a corresponding static data reference tag; and
wherein the user input for populating the static data field is on the viewer.
However, Microsoft teaches a system and method wherein the static data process comprises:
in response to a user input/system input selecting the static data field, launching a view based on a reference pointer of a corresponding static data reference tag (The system can provide a combo box for inputting data into an input field, Microsoft: pages 1-3.  Although it is not explicitly taught, one of ordinary skill in the art would know that a combo box enables a user to view a dropdown list of options when the user selects the input field.  Examiner consider the dropdown window that the list of options are displayed in to be the “viewer” since the options are viewed from the dropdown window.  The combo box code is associated with a tag (e.g. “HWND hWndComboBox”) and the combo box is loaded with the options via pointers (reference pointers) that point to the options stored in memory, Microsoft: pages 2-3.); and
wherein the user input for populating the static data field is on the viewer (The user can select an option within the dropdown menu (viewer) in order to populate the field with the selected option, Microsoft: page 3.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Adams in view of Robbins, further in view of Srinivasan and further in view of Krasun wherein the static data reference process comprises:
in response to a user input/system input selecting a static data field, launching a view based on a reference pointer of a corresponding static data reference tag; and
wherein the user input for populating the static data field is on the viewer, as taught by Microsoft.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for inputting a value within an input field (Microsoft: pages 1-3.).

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175